Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group 1600, Art Unit 1623.  
Detailed Action
The Abstract of the Disclosure is objected to because it does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  
Complete revision of the content of the abstract is required on a separate sheet.  The instant Abstract does not provide clear guidance indicating what the present claims have been directed to including the genus of any compounds alleged to have the claimed medicinal activity.  .  
The instant disclosure fails to include “Cross-References to Related Applications.”  See 37 C.F.R. §1.78 and MPEP at §201.11.  Applicant is respectfully requested to include the requested information as the first paragraph of the disclosure.  
The application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. §1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §1.821 through §1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/or Amino Acid Sequence Disclosures.  
Applicant is given 2(TWO) MONTHS from the date of this letter within which to comply with the sequence rules, 37 C.F.R. §1.821 - 1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. §1.821(g).  Extension of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. §1.136.  In no case may an applicant extend the period for response beyond the SIX MONTH statutory period.  Applicant is requested to return a copy of the attached Notice To Comply with the response.  
Applicant is at least referred to disclosure pages 94 and 99 wherein DNA sequences have been disclosed but not amended to include a “SEQ ID” number.  
Claims 37 and 44-47 have been cancelled, claims 1, 3, 5-11,17-18, 23, 29 and 31 have been amended, the disclosure has not been amended, and no new claims have been added as per the preliminary amendment filed June 26, 2020.  One Information Disclosure Statement (1 IDS) filed June 26, 2020 has been received with all cited non- U.S. patent references, annotated and made of record.  
Claims 1-37 and 39-43 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
The disclosure is objected to because of the following informalities: 
At page 109, line 8, the term “YFV will quantified” is missing a term and should be amended to read -- YFV will be quantified --.  
Appropriate correction is required.  
35 U.S.C. §101 reads as follows: 
    “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.”  
Claims 1-37 and 39-42 are rejected under 35 U.S.C. §101 because the claimed compounds lack a demonstrated utility or operable utility when the term “alkoxy” can be modified by the presence of a 1-halo substituent to produce an alpha halo ether, a class of molecules that is exceptionally reactive and therefore render the claimed subject matter inoperative due to self-reaction unless excluded by a proviso.  See claim 1 at lines 10, 14 and 16 and similar combinations of substituents in subsequent claims which provide the opportunity to generate alpha halo ether substituent moieties.  
Claims 29-37 and 39-42 are rejected under 35 U.S.C. §101 because the claimed method of treatment wherein “preventing” has been asserted lacks a demonstrated utility or operable utility.  
In claims 29 and 37 at lines 1, the term “preventing” implies -- prevention --, an assertion not demonstrated by any medicinally relevant specific embodiments within the instant disclosure.  Applicant is respectfully reminded that claims directed to -- prevention --, or the verbal equivalents thereof, require a showing of efficacy like that required for vaccines.  
Claims 29-37 and 39-43 are rejected under 35 U.S.C. §112(a), as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Factors to consider in this analysis:  
a) Actual Reduction to Practice?  In the disclosure at pages 90-97 data tables appear to have established the medicinal activity of a very small number of compounds against HIV, but the additional examples beginning at page 98 appear to be entirely prospective and therefore have not established any additional examples of medicinal reduction to practice.  
b) Disclosure of Drawings or Structural Chemical Formulas?  This factor is not relevant to the instant analysis.  
c) Sufficient relevant identifying characteristics?  This factor is not relevant to the instant analysis.  
d) Method of making the claimed invention?  This factor is not relevant to the instant analysis.  

e) Level of skill in the art?  One of ordinary skill would be expect to be knowledgeable concerning how to make the active ingredients and how to rest same for medicinal activity.  
f) Predictability in the art?  Because the instant art area is not well represented by the prior art now of record, the art area has been found to be unpredictable.  
For the above stated reasons the instant claims have been found to lack adequate support from the written description.  
Claims 1-37 and 39-43 are rejected under 35 U.S.C. §112(a) because the specification, while being enabled for the syntheses of nucleotide analogues except for remdesivir analogues and enabled for the medicinal activity against HIV for a small number of compounds, does not reasonably provide enablement for combinations of compounds of claim 1, or the vast array of other chemical compounds and analogues thereof, and undefined prodrugs thereof, or for the treatment of the immense number of disease conditions laundry listed in claims 39-40.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A.  The breadth of the claimed subject matter:  In view of the small number of specific synthetic exemplifications wherein remdesavir analogues have not been enabled, and in view of the very small number of medicinal examples, the instant claimed subject matter has been found to vastly exceed the scope the enabled subject matter now of record.  There is no disclosure of the particular “deuterated analogs” applicant intends or how to make same, or disclosure of how to make nucleoside or nucleotide analogue compounds the L-configuration.  
B.  The nature of the claimed subject matter:  This subject has been addressed in the introductory paragraph of this analysis. 
C.  The state of the prior art:  This subject has been addressed in the previous rejection above.  
D.  The level of one of ordinary skill:  This subject has been addressed in the previous rejection above.  
E.  The level of predictability in the art:  This subject has been addressed in the previous rejection above.  
F.  The amount of direction provided by the applicant:  This subject has been addressed in the previous rejection above.  
G.  The existence of working examples:  This subject has been addressed in the previous rejection above.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.   
Claims 1-37 and 39-43 are objected to because of the following informalities: 
In claim 1 at lines 2 and 4, the chemical structures provides are illegible in the small numbers and letters provided, a problem that has not also occurred in the disclosure wherein the same structures are legible.  
In claims 2-37 and 38-43 the term “Claim”: is improperly capitalized.  
In claim 12 beginning at line 2 and ending at line 29, each of the chemical formulas should be separate by a comma.  
In claim 12 at line 30, the chemical formulas are illegible.  
In claim 29, the chemical structural formulas are illegible.  
Appropriate correction is required.  
Claims 1-37 and 39-43 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 1 at lines 7 and 118, the term “prodrug(s)” has been presented but not defined as to the intended metes and bounds of the structural modifications intended.  This error reoccurs in claims 5, 12-16, 29- 32 and 43.   
In claim 1 at lines 9-11, 22-23, 27-30, 39, 44, 66-68 and 86-87, the term “substituted or unsubstituted” is incomplete because the particular substituents intended have not been defined in the claim.  Other similarly indefinite terms include “substituted,” and “optionally substituted” wherein the same errors reoccur in claim 1 and in many other subsequent claims.  
In claim 1 at lines 8, 79 and 98, the listing of alternative substituents is missing the term -- or -- between the last two members of the list, a valence error.   See also claim 29 at line 124 wherein a similar issue is present.  
In claim 1 at lines 11 and 15, the terms “heteroaryl” and “heterocyclic” are generic to vast arrays of alternative substituent structures none of which have been defined in the claim (ring type, heteroatom(s), etc.), incompleteness issues that reoccur throughout the claims.  
In claim 1 at lines 18 and 116, the terms “sulfonic acid,” “phosphonic acid,” and “phosphonate” are directed to compound classes (first two) or is incomplete because all of the features have not been defined in the claim.  
In claim 1 at lines 35-36, the term “an ester derived from an amino acid” is generic to a vast array of alternatives structures none of which have been specified with particularity in the claim by a chemical structure.  
In claim 1 at lines 41, 73 and 84, the chemical structure includes a “wavy line” that has not been defined in the claim.  
In claim 1 at lines 44-45, 52 and 58, the term “carbon chain derived from a fatty alcohol” is functional and fails to adequately define the metes and bounds of the claimed subject matter.   See also this claim at line 67 wherein the term “carbon chain derived from a fatty acid” raises a similar issue.
In claim 1 at line 117, the term “deuterated analogs thereof” is incomplete because the particular analogs intended have not been defined in the claim.  This error reoccurs in many subsequent claims.  
In claim 1 at line 115, the term “nitrile” is a genus of compounds, not a substituent.  Deletion is requested.  
In claim 12 at line 30, the three compound structures provided lack antecedent basis in the claim depended from.  Deletion is respectfully requested.  See also claim 14 wherein the same issue reoccurs.  
In claim 12 at line 38, the term “substituted with one or more substituents as defined above” is incomplete because the particular substituents intended have not been clearly defined in the claim.  
In claim 20 at lines 1-2, the term “a second antiviral agent” is subject matter that need not be claimed in view of the presence of the term of art “comprising in clam 18.   Cancellation of the claim and claims dependent there from is respectfully requested additionally in view of the 112(a) rejection above.  
In claim 21 at line 1, the term “Claim 8” appears to be erroneous. Did applicant intend the term to read -- Claim 18 --?
In claim 22 at line 2 and claims 26 and 35, the term “list” is incorrect and should be replaced by the term -- group -- to make the associated phrase a proper Markush preamble.  
In claim 23 at line 2, the term “one or more” is indefinite because it has an upper limit of infinity, an inadequately defined metes and bounds.  See also claim 29 at line 2 wherein the same issue reoccurs.  
In claim 25 at lines 2-7 (and in claim 21), the terms “inhibitor(s),” “antagonists”, “immunomodulators,” “agonists,” and “reactivation agents” are each generic to vast arrays of undefined substances, rendering the instant claim lacking inadequately defined metes and bounds.  See also claim 34 wherein the same issues reoccur.  
In claim 27 and 36 at lines 1, the term “at least one compound is a nucleoside” is indefinite because it lacks an upper bound and because the particular active ingredient or ingredients has/have not been defined.  
In claim 28 at line 1, the term “NOX inhibitor” is incomplete because the particular compound or compounds intended have not been defined in the claim.  
In claim 29 at lines 6 -8, 19-21 and 34-36, the noted lines encompass vast arrays of compounds none of which have been defined with particularity within the claim, three incompleteness issues.  
In claim 29 at lines 26-27 and 41-42, the terms “ether,” “ketone,” :”aldehyde,” and “ester” are each generic to multiple vast arrays of subject matter not adequately disclosed within the claim as to intended metes and bounds or particular complete structural representations.  In claim 29 a similar error occurs in re the terms “heterocyclyl,” and “aromatic or heteroaromatic moieties.”   
Review of the Schlitz et al. ‘252 (US 2016/0002252; PTO-1449 U.S. Pat.  Ref. #1) and Schlitz et al. ‘968 (US 9,981,968; PTO-892 US PAT. ref. A) suggest that these related references are in the same subject matter area as a portion of the instant claimed subject matter.  However, the instant claims herein are not produced from the ’252 and ‘968 references without picking and choosing combinations of substituents.  This is not found to be an appropriate basis for generating a defensible art rejection in view of the present absence of any teaching suggesting substituent selections leading to subject matter overlap.  
No claim is allowed.  
Claims 1-37 and 39-43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101 and 35 U.S.C. §112 set forth in this Office Action.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. §1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §§102(f) or (g) prior art under 35 U.S.C. §103(a).  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
12/04/2021

/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600